I



                                           UNITED STATES DISTRICT                                     CO
                                                SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                                    JUDGMENT IN A C
                                      V.                                       (For Offenses Committed On or After November 1, 1987)
                ENOC ENRIQUE LOBO-ROMERO(!)
                                                                                  Case Number:          3:19-CR-04036-LAB

                                                                               Craig M. Smith
                                                                               Defendant's Attorney
    USM Number                        11271-380
    D -
    THE DEFENDANT:
    lZl pleaded guilty to count(s)           One of the Information

    D   was found guilty on count(s)
        after a olea of not e:uiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title and Section/ Nature of Offense                                                               Count
          8:1326(A) - Removed Alien Found In The United States (Felony)                                      1




        The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D     The defendant has been found not guilty on count(s)

    D     Count(s)                                                        is        dismissed on the motion of the United States.
                     ---------------
    IZI Assessment: $100.00 -waived

    D      JVTA Assessment*: $

           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    lZl No fine                D Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                               November 12 2019


                                                                               HON. LARRY             LAN BURNS
                                                                               CHIEF UNITED STATES DISTRICT JUDGE
j


      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

       DEFENDANT:              Enoc Enrique Lobo-Romero (1)                        Judgment - Page 2 of2
       CASE NUMBER:            3: 19-CR-04036-LAB

                                                          PROBATION
    The defendant is hereby sentenced to probation for a term of:
    five (5) years


                                        SPECIAL CONDITIONS OF SUPERVISION

      •    Do not enter the United States illegally.

      •    The defendant must not commit another federal, state or local crime.

      II




                                                                                  3:19-CR-04036-LAB
